Reasons for Allowance

Applicant’s arguments, see page 1 of the remarks, filed on September 24, 2021, with respect to objection to drawings have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see pages 1-3 of the remarks, filed on September 24, 2021, with respect to statutory double patenting have been fully considered and are persuasive.  The rejection of claims 1-7, 9, 13-16, and 18 has been withdrawn. 
The drawings were received on September 24, 2021.  These drawings are acceptable by the examiner.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nakao et al. (US 2011/0002415 A1) illustrates the structures of a mobile station (MS) 100 in Figure 1 in communications with a base station (BS), wherein the MS (also called a user equipment (UE), Par. [(0107]), comprising: a radio frequency (RF) unit (may include most of the block elements shown in Figure 1); at least one processor; and at least one computer memory (control section 106) operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: performing/receiving a plurality of sounding reference signal (SRS) transmissions; receiving/transmitting a transmission grant for the UE to perform the uplink transmission; and performing/receiving the uplink transmission to the base station/by the UE. However, the prior art fails to show or teach that the transmission grant includes an SRS resource indication (SRI) that indicates an SRS .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Young T. Tse/Primary Examiner, Art Unit 2632